Citation Nr: 0637975	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2005, the veteran provided testimony at a hearing 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C.

The Board, in February 2006, remanded this matter so that 
additional development of the evidence could be conducted.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


REMAND

The Board here initially notes that the veteran has been 
given a diagnosis of PTSD by VA medical personnel on several 
occasions.  See, for example, VA outpatient treatment notes 
dated in May 2004 and December 2005.  

Also of record is a May 2006 letter from a private clinical 
psychologist.  The letter reports findings associated with an 
April 2006 examination of the veteran.  The examining 
psychologist, in supplying a diagnosis of PTSD, opined that 
the veteran was exposed to multiple severe traumas during his 
military career.  The Board points out that the veteran 
provided the examiner his history of in-service stressors, 
and that the examiner did not have an opportunity to review 
the claims folder.  


The veteran contends he has PTSD resulting from events he 
experienced during non-combat military service.  The claimant 
specifically maintains that in June 1979, while stationed at 
Schofield Barracks, Hawaii, he was forced to look into the 
face of a dead fellow soldier while investigating an 
automobile accident.  He supplied the last name of this 
person.  See PTSD Questionnaire, received by VA in July 2004.  
A lay statement was received from a fellow solder in April 
2005 in support of the veteran's stressor claim.  The veteran 
also claimed that in 1992, while in Miami, Florida, he was 
assigned to locate missing battalion members and their 
families during Hurricane Andrew.  

He also alleges that between 1974 and 1975, while serving in 
Thailand, and stationed with the 281st MP Company, he was 
lost in the jungle and rescued by Thai people who returned 
him to his base.  See PTSD Questionnaire, received by VA in 
March 2003.  

The Board notes that as part of the February 2006 remand, and 
as also observed by the veteran's representative as shown as 
part of an October 2006 Appellant's Post-Remand Brief, the RO 
was directed to "afford [the veteran] a VA psychiatric 
examination."  See page 4 of remand.  This development has 
not been accomplished.  The Board, however, notes at this 
juncture that the February 2006 remand also indicated that 
"[if] a verified stressor is obtained, the veteran should be 
scheduled for a VA examination to determine whether he has 
PTSD as a result of a confirmed stressor."  See page 3 of 
remand.  Subsequent to February 2006 a stressor has not been 
verified.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).


The RO has not attempted to independently verify the specific 
events which the claimant states caused his PTSD.  This needs 
to be accomplished.  On remand, the RO should attempt to 
verify whether during the veteran's service he was exposed to 
the stressors which he has identified.  To this, VA has a 
duty to provide a summary of his stressor statements to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and ask them to attempt to verify the stressors.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Therefore, on remand, the veteran 
should be asked to provide a more detailed statement of his 
stressors and that statement, as well as any other stressor 
statement previously offered, should discussed in a report to 
be forwarded to the JSRRC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.

2.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to JSRRC and ask them to attempt verify 
each claimed stressor.  The veteran must 
be informed of the results of the search.


3.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  

4.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (in 
accordance with 38 U.S.C.A. § 7105 (West 
2002)) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


